Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 02/15/2022.  Presently claims 1-4, 7-9 and 11-21 are pending. Claims 5-6, 10 and 22 have been canceled. 

Response to Arguments
Applicant's arguments filed 02/15/2022 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.  

Applicant argued that the prior art of Kouichi (JPH06126358A) does not disclose the new limitation of the amended claim 1 of “wherein the cam carrier is extended in the direction of movement of the moving unit”.
in response to this argument, the prior art of Kouichi discloses:
the moving unit (figs.1-3: (10)),
wherein the acceleration unit has a pick-off element (fig.3: (14 and (19)) which forms a cam mechanism with the control element (figs.1-3: (32) and (34)) as a cam carrier;
as see from fig.1, the element (10) is moving along the (x-axis, see fig.1 below),
the elements (32) and (34) are extended along the (x-axis, see fig.1 below),
Therefore, the prior art of Kouichi discloses: wherein the cam carrier (figs.1-3: (32) and (34)) is extended in the direction of movement of the moving unit.
Accordingly, this argument is not persuasive.	

    PNG
    media_image1.png
    589
    733
    media_image1.png
    Greyscale


















Applicant argued that the prior art of Wahler (US3581542A) does not disclose the new limitation of the amended claim 1 of “wherein the cam carrier is extended in the direction of movement of the moving unit”.
in response to this argument, the prior art of Wahler discloses:
the moving unit (figs.2 and 5-10: (41)),
wherein the acceleration unit has a pick-off element (fig.2: (61) and (62)) which forms a cam mechanism with the control element (fig.1: (56)) as a cam carrier;
as see from fig.2, the element (41) is moving along the (x-axis, see fig.2 below),
the element (56) is extended along the (x-axis, see fig.2 below),
Therefore, the prior art of Kouichi discloses: wherein the cam carrier (fig.2: (56)) is extended in the direction of movement of the moving unit.
Accordingly, this argument is not persuasive.	

    PNG
    media_image2.png
    499
    669
    media_image2.png
    Greyscale











Applicant argued that the prior art of Sloat (US5947018A) does not disclose the new limitation of the amended independent claims 19-21 of “wherein the element to be machined is a metal container”.

In response to this argument, the prior art of Sloat disclose the element to be machined is a metal workpiece (col.1 lines 7-9).
Accordingly, this argument is not persuasive.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9 and 11-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kouichi (JPH06126358A attached NPL, English Machine translation).
Regarding claim 1, Kouichi disclose a machining device (fig.1) for an element (fig.1: (C)) to be machined, said device comprising: 
a moving unit (figs.1-3: (10)) configured to perform a movement (paragraphs 192, 250, 343, 410-424), 
a machining unit (figs.1-3 and 6: (16 and 18)) which is configured to be moveable relative to the moving unit (figs.1-3: (10)) at least in a direction of movement of the moving unit inside the machining device and which is configured to machine the element to be machined with a relative speed, in the direction of movement, relative to the element to be machined, which is reduced in comparison with that of the moving unit (paragraphs 273-280), and 
a control element (figs.1-3: (32) and (34)) (paragraphs 314-317 and 394-401), 
wherein the element to be machined is a metal container (paragraph 13: the machining device is capable to process a metal container), 
wherein the moving unit is provided with an acceleration unit (fig.1: (F3)) (paragraph 254), 
wherein the control element (figs.1-3: (32) and (34)) and the acceleration unit (fig.1: (F3)) are configured so that a movement of at least one part of the acceleration unit with at least one component of movement transverse to the direction of movement of the moving unit  is mechanically associated with a movement of the moving unit relative to the control element  (the moving unit (10) is moving along the longitudinal direction, while the cam surface (34C) is moving in the transverse direction) (paragraphs 254 and 296-308), 

wherein the acceleration unit has a pick-off element (fig.3: (14 and (19)) which forms a cam mechanism with the control element (figs.1-3: (32) and (34)) as a cam carrier (paragraph 302-308), 
wherein the cam carrier (figs.1-3: (32) and (34)) is extended in the direction of movement of the moving unit (the element (10) is moving along the (x-axis, see fig.1 above), the elements (32) and (34) are extended along the (x-axis, see fig.1 above), so the cam carrier is extended in the direction of movement of the moving unit),
wherein the acceleration unit (fig.1: (F3)) is configured to impart the relative acceleration mechanically to the machining unit (figs.1-3 and 6: (16 and 18)) (paragraphs 254 and 558), 
wherein the pick-off element (fig.3: (14 and (19)) is guided in the direction of movement of the moving unit (see fig.1 above: the elements (fig.3: (14 and (19)) is guided along in the direction of movement of the moving unit (10) along a-axis), and 
wherein the pick-off element (fig.3: (14 and (19)) is guided along the cam carrier (fig.3: (32) and (34)) and/or the pick-off element is provided with a spring which presses the pick-off element onto the cam carrier.

Regarding claim 2, Kouichi disclose wherein the control element (figs.1-3: (32) and (34)) is part of an activating unit (fig.3: (12)) which is coupled to the moving unit (figs.1-3: (10)) and is adapted to contact the element to be machined (paragraph 212).  

Regarding claim 3, Kouichi disclose wherein the activating unit (fig.3: (12)) has a lower mass than the machining unit (fig.3: (C)).  

Regarding claim 4, Kouichi disclose a holding device (fig.4: (29)) for the element to be machined (fig.4: (C)), 
wherein the control element (figs.1-3: (32) is part of an activating unit (fig.3: (12)) which is arranged stationarily in relation to the holding device (fig.4: (29)) at least in the direction of movement of the moving unit (paragraph 382).  
  
Regarding claim 7, Kouichi disclose wherein the acceleration unit (fig.3: (F3)) transfers kinetic energy between the moving unit (figs.1-3: (10)) to the machining unit (figs.1-3 and 6: (16 and 18)) and vice versa.

Regarding claim 9, Kouichi disclose wherein the movement of the moving unit (figs.1-3: (10)) is a cyclical movement with a movement forth and a movement back (fig.6), 
wherein the movement forth is provided to move the machining unit (figs.1-3 and 6: (16 and 18)) to the element to be machined, and 


 Regarding claim 11, Kouichi disclose a system having the machining device according to claim 1 and an element to be machined, wherein the element to be machined is a metal container (paragraphs 13-19).  

 	Regarding claim 12, Kouichi disclose wherein the moving unit is configured to perform a cyclical movement (fig.6).  

Regarding claim 13, Kouichi disclose wherein machining device is configured to reduce the relative speed to zero (paragraph 401-410).

Claims 1, 8 and 16-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wahler (US3581542A).
Regarding claims 1, Wahler disclose a machining device (abstract) for an element (figs.5-10: (36)) to be machined (col.2 last 2 lines- col. 3, lines 27), said device comprising: 
a moving unit (figs.5-10: (41)) configured to perform a movement, 

a control element (fig.1: (56)) (col.4 lines 27-70), 
wherein the element to be machined is a metal container (col.1 lines 3-21: the machining device is capable to process a metal container), 
wherein the moving unit is provided with an acceleration unit (fig.1: (53)), 
wherein the control element (fig.1: (56)) and the acceleration unit (fig.1: (53)) are configured so that a movement of at least one part of the acceleration unit with at least one component of movement transverse to the direction of movement of the moving unit  is mechanically associated with a movement of the moving unit relative to the control element  (the moving unit (41) is moving along the longitudinal direction, while the cams (57) and (58) of the cam assembly are moving in the transverse direction), 
wherein the acceleration unit (fig.1: (53))) is configured so that producing a relative acceleration of the machining unit (figs.5-10: (32) and (37)) in relation to the moving unit (fig.1: (41)) in the direction of movement of the moving unit is mechanically associated with the movement of at least said part of the acceleration unit, 
wherein the acceleration unit has a pick-off element (fig.1: (61) and (62)) which forms a cam mechanism with the control element (fig.1: (56)) as a cam carrier, 
wherein the cam carrier (figs.1-3: (32) and (34)) is extended in the direction of movement of the moving unit (the element (41) is moving along the (x-axis, see fig.2 
wherein the acceleration unit (fig.1: (53)) is configured to impart the relative acceleration mechanically to the machining unit (figs.1-2 and 5-10: (32) and (37)), 
wherein the pick-off element (fig.1: (61) and (62)) is guided in the direction of movement of the moving unit (see fig.2 above: the elements (fig.1: (61) and (62)) is guided along in the direction of movement of the moving unit (41) along a-axis), and 
wherein the pick-off element (fig.1: (61) and (62)) is guided along the cam carrier (fig.1: (56)) and/or the pick-off element is provided with a spring which presses the pick-off element onto the cam carrier (col.4 lines 27-70).


Regarding claim 8, Wahler disclose the machining unit is adapted for machining the element to be machined rotatingly about an axis (claim 10).

Regarding claim 16, Wahler disclose wherein the acceleration unit is configured to impart the relative acceleration to the machining unit by a levering effect produced by moving the pick-off element (fig.2: the configuration of the cam followers (62) and (61) with cam elements (58) and (57)).  

Regarding claim 17, Wahler disclose the machining unit (figs.1-2 and 5-10: (32) and (37)) is adapted for machining the element to be machined rotatingly (claim 10) about an axis parallel to the direction of movement of the moving unit (figs.1-2 and 5-10: (41)).  

Regarding claim 18, Wahler disclose wherein the machining unit is adapted for milling, flange rolling, thread rolling and/or bead rolling the element to be machined (abstract and figs.5-10)).

Claims 19 and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sloat (US5947018A).
Regarding claim 19, Sloat disclose a machining device for an element to be machined (abstract), said device comprising: 
a moving unit configured (figs.1-3: (74)) to perform a movement (col.2 line 34-col.3 line 30), 
a machining unit (figs.1-3: (12)) which is configured to be moveable relative to the moving unit at least in a direction of movement of the moving unit inside the machining device and which is configured to machine the element to be machined with a relative speed, in the direction of movement, relative to the element to be machined, which is reduced in comparison with that of the moving unit (col.3 lines 30-63), 
and a control element (figs.1-3: (58)), 
wherein the element to be machined is a metal container (col.1 lines 7-9),
wherein the moving unit (figs.1-3: (74)) is provided with an acceleration unit (figs.1-4: (18) and (42)),
wherein the control element (figs.1-3: (58)) and the acceleration unit (figs.1-4: (18) and (42)) are configured so that a movement of at least one part of the acceleration unit with at least one component of movement transverse to the direction of movement 
wherein the acceleration unit (figs.1-4: (18) and (42)) is configured so that producing a relative acceleration of the machining unit (figs.1-3: (12)) in relation to the moving unit (figs.1-3: (74)) in the direction of movement of the moving unit is mechanically associated with the movement of at least said part of the acceleration unit, 
wherein the acceleration unit includes an L-shaped contact lever (figs.1-4: (42)) pivotably joined at its corner to the moving unit and having a longer and a shorter leg, 
wherein the longer leg (fig.2: the bottom leg of the element (42) that connected to the element (58)) is provided to contact the control element (figs.1-4: (58)), which is provided in form of a step member, and 
wherein at the end of the shorter leg an arm (the top leg of the element (42) that pivotally connected to the element (50) of the element (12)) is pivotably mounted, which arm is further pivotably joined to the machining unit (figs.1-4: (12)) (col.2 line 34-col.3 line 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kouichi (JPH06126358A attached NPL, English Machine translation).
Regarding claims 14 and 15, Kouichi disclose the activating unit (fig.3: (12)) and machining unit (fig.3 (16 and 18)).
Kouichi does not disclose the activating unit has a mass less than 50% of the mass of the machining unit; and 
the activating unit has a mass ranging from 5% to 40% of the mass of the machining unit.
Kouichi concerned about the processing condition;
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Kouichi to have the activating unit has a mass less than 50% of the mass of the machining unit; or the activating unit has a mass ranging from 5% to 40% of the mass of the machining unit, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sloat (US5947018A).
Regarding claim 20, Sloat disclose a machining device for an element to be machined (abstract), said device comprising: 
a moving unit configured (figs.1-3: (74)) to perform a movement (col.2 line 34-col.3 line 30), 
a machining unit (figs.1-3: (12)) wherein the machining unit which is configured to be moveable relative to the moving unit at least in a direction of movement of the moving unit inside the machining device and which is configured to machine the element to be machined with a relative speed, in the direction of movement, relative to the element to be machined, which is reduced in comparison with that of the moving unit (col.3 lines 30-63), 
and a control element (figs.1-3: (58)), 
wherein the element to be machined is a metal container (col.1 lines 7-9),
wherein the moving unit (figs.1-3: (74)) is provided with an acceleration unit (figs.1-4: (18) and (42)), 
wherein the control element (figs.1-3: (58)) and the acceleration unit (figs.2-3: (18)) are configured so that a movement of at least one part of the acceleration unit with at least one component of movement transverse to the direction of movement of the moving unit is mechanically associated with a movement of the moving unit relative to the control element (the moving unit (74) is moving along the longitudinal direction, while the cam plate (58) is moving in the transverse direction), 

wherein the acceleration unit includes a substantially cylindrical section (figs.1-4: the top part of the lever arm (42)), within which a substantially cylindrical section (figs.1-4: (50)) of the machining unit is arranged in a matching manner, 
wherein the cylindrical section of the acceleration unit has a slanting shoulder section (figs.1-4: see the slanting shoulder of the lever arm (42)) contacting a roller (figs.1-4: the element (50)) provided on the cylindrical section of the machining unit figs.1-4: see the slanting shoulder of the lever arm (42) is pivotally connected to the ram (12) by the pin (50)), and 
wherein the acceleration unit further comprises a pick-off element (figs.1-4: (54)) guided by a cam (figs.1-4: (548)) for rotating the acceleration unit about its longitudinal axis, so to cause a relative rotational movement between the cylindrical section of the acceleration unit and the cylindrical section of the machining unit (col.2 line 34-col.3 line 30).
 Regarding the limitation of “a machining unit having a cylindrical section”, 
The prior art of Sloat can be used to perform various forming operation on a sheet metal (col.1: background of the invention), the platen (40) can be replaced by any machining unit with different shape as a design choice depending on the shape of the product;

Further, having the machining unit having a cylindrical section would have resulted from routine engineering practices and it therefore not patentable and would be obvious.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select a machining unit having a cylindrical section, as a matter of routine engineering design choice

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725